Exhibit 10.2

CRACKER BARREL OLD COUNTRY STORE, INC.

and

SUBSIDIARIES

FY 2017 LONG-TERM INCENTIVE PROGRAM

ARTICLE I

General

1.1        Establishment of the Plan. Pursuant to the Cracker Barrel Old Country
Store, Inc. 2010 Omnibus Stock and Incentive Plan (the “Omnibus Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of Cracker
Barrel Old Country Store, Inc. (the “Company”) hereby establishes this FY 2017
Long-Term Incentive Program (the “Program”).

1.2        Purpose.  This Program consists of three forms of long-term incentive
awards: (a) an LTPP Award, (b) an RSU Award with a Relative TSR modifier, and
(c) a Time-Based RSA. The purposes of the Program are to reward officers of the
Company and its subsidiaries for the Company’s financial and stock performance
during fiscal years 2017, 2018 and/or 2019, as applicable, and to retain them
during this time. The Program is also intended to attract and retain the best
possible executive talent to the Company, to motivate officers to focus
attention on long-term objectives and strategic initiatives, and to further
align their interests with those of the shareholders of the Company.

1.3        Program Subject to Omnibus Plan.  This Program is established
pursuant to, and it comprises a part of, the Omnibus Plan. Accordingly, all of
the terms and conditions of the Omnibus Plan are incorporated in this Program by
reference as if included verbatim. In case of a conflict between the terms and
conditions of the Program and the Omnibus Plan, the terms and conditions of the
Omnibus Plan shall supersede and control the issue.

ARTICLE II

Definitions

2.1        Omnibus Plan Definitions.  Capitalized terms used in this Program
without definition have the meanings ascribed to them in the Omnibus Plan,
unless otherwise expressly provided.

2.2        Other Definitions.  In addition to those terms defined in the Omnibus
Plan and elsewhere in this Program, whenever used in this Program, the following
terms have the meanings set forth below:

(a)        “Cause,” in addition to those reasons specified in the Omnibus Plan,
also includes unsatisfactory performance or staff reorganizations.

(b)        “Eligible LTPP Award” means the maximum LTPP Award (as denominated in
either Shares or cash) to which a Participant is entitled if the Company
achieves or exceeds the applicable Performance Goal during the applicable
Performance Period. The Committee shall establish an Eligible LTPP Award for
each Participant within the first 90 days of the Performance Period.

(c)        “Eligible RSU Award” means the maximum number of Shares payable
pursuant to an RSU Award to which a Participant is entitled if the Company
achieves or exceeds the applicable Performance Goal during the applicable
Performance Period. The Committee shall establish an Eligible RSU Award for each
Participant within the first 90 days of the Performance Period.



--------------------------------------------------------------------------------

(d)        “LTPP Award” means an Award granted as an “LTPP Award” hereunder that
is denominated in either cash or Shares, including any cash dividend equivalent
rights related thereto, as determined by the Committee. An LTPP Award
denominated in Shares shall be considered an Award of “Performance Shares”
within the meaning of the Omnibus Plan, and an LTPP Award denominated in cash
shall be considered an Award of a “Performance Unit” within the meaning of the
Omnibus Plan.

(e)        “LTPP Performance Goal” means achievement of aggregate Operating
Income during the Performance Period applicable to LTPP Awards in an amount
equal to or greater than the amount established by the Committee within the
first 90 days of the Performance Period.

(f)        “Operating Income” means total operating income during the fiscal
years of the applicable Performance Period, as calculated consistent with past
practice and presented in the audited financial statements, subject to
adjustment as follows: excluding (i) extraordinary gains or losses and the
effects of any sale of assets (other than in the ordinary course of business),
(ii) litigation claims, settlements and expenses, (iii) the effects of any
changes in accounting principles, (iv) the effects of any charges or expenses
related to extraordinary, non-operational charges or expenses relating to
stockholder demands, inquiries or events and related governance and other
responses, (v) the effects of charges or expenses related to an organizational
restructuring of the Company or one or more Subsidiaries, and (vi) the effects
of charges or expenses related to any severance event.

(g)        “Performance Period” with respect to LTPP Awards hereunder means the
Company’s 2017 and 2018 fiscal years, and with respect to RSU Awards hereunder
means the Company’s 2017, 2018 and 2019 fiscal years.

(h)        “Performance Goal” means the LTPP Performance Goal and/or the TSR
Performance Goal, as applicable.

(j)        “Performance Shares” means the Shares payable pursuant to the
settlement of an LTPP Award denominated in Shares.

(k)        “Relative TSR” means the change in the price of a Share (comparing
the beginning Share price to the ending Share price, as calculated below), plus
dividends paid, during the applicable Performance Period (“TSR”) as compared to
the TSR of a group of peer companies as determined by the Compensation
Committee. The beginning Share price shall be determined by averaging the
applicable closing Share prices as reported by NASDAQ (or such other exchange or
market on which the Shares are traded) during the 60-calendar day period on
either side of the start of the Company’s 2017 fiscal year (last 30 days of FY16
and first 30 days of FY17). The ending Share price shall be determined by
averaging the applicable closing Share prices as reported by NASDAQ (or such
other exchange or market on which the Shares are traded) during the 60-calendar
day period on either side of the end of the Company’s 2019 fiscal year (last 30
days of FY19 and first 30 days of FY20.

(l)        “Retirement” (or the correlative “Retire” or “Retires”) means the
voluntary termination of employment by a Participant in good standing under this
Program at a time when the Participant meets the definition of Retirement
Eligible.

(m)        “Retirement Eligible” means that a Participant:

1.  shall have achieved the age of 60, and

2.  has five (5) or more years of service with the Company, its predecessors or
subsidiaries, and

3.  provides at least 60 days’ notice prior to the intended retirement date.

 

2



--------------------------------------------------------------------------------

(n)        “Return on Invested Capital” means the quotient of the following, as
calculated consistent with past practice and the audited financial statements:
(i) the average of Operating Income for each year of the Performance Period plus
the average of rent paid during each year of the Performance Period, divided by
(ii) the average end of year balances for the 2016, 2017 and 2018 fiscal years
of the sum of the following balance sheet items: inventory, net property held
for sale, net property, plant & equipment and capitalized leases reduced by
accounts payable.

(o)        “Target LTPP Award” means the target LTPP Award to which a
Participant would be entitled if the Company achieves the applicable target
performance determined by the Committee with respect to the applicable
Performance Period.

(p)        “Target RSU Award” means the target number of Shares payable pursuant
to an RSU Award to which a Participant would be entitled if the Company achieves
the applicable target performance determined by the Committee with respect to
the applicable Performance Period.

(q)        “Time-Based RSA” means an Award of Restricted Stock subject to
time-based vesting requirements granted by the Committee to a Participant
hereunder, the terms of which shall be set forth on the form of RSA Agreement
attached hereto.

(r)        “RSU Award” means an Award granted as an “RSU Award” hereunder that
is denominated in Shares, including any cash dividend equivalent rights related
thereto. RSU Awards represent notional units of measurement each having a value
equivalent to one Share, subject to the terms hereof. RSU Awards are unfunded,
unsecured obligations of the Company. An RSU Award shall be considered an Award
of “Performance Shares” within the meaning of the Omnibus Plan.

(s)        “TSR Performance Goal” means achievement of aggregate Operating
Income during the Performance Period applicable to RSU Awards in an amount equal
to or greater than the amount established by the Committee within the first 90
days of the Performance Period.

ARTICLE III

LTPP Awards

3.1        Eligibility. Participants eligible to receive an LTPP Award shall be
those persons designated by the Committee during the first 90 days of the
Performance Period or new hires or those persons who may be promoted and are
designated as Participants by the Committee at the time of hiring or promotion.
No new Participants are eligible after the third fiscal quarter of the Company’s
2017 fiscal year. The Company will provide each Participant with an Award
Notice, substantially in the form of Exhibit A attached hereto, setting forth
such Participant’s Target LTPP Award.

3.2        Award Eligibility. If the LTPP Performance Goal is achieved, each
Participant shall be eligible to receive his or her Eligible LTPP Award. The
actual number of Performance Shares or amount of cash earned by a Participant
pursuant to his or her LTPP Award shall be determined by multiplying the Target
LTPP Award by a multiplier established by the Committee, which multiplier shall
be determined based on the Company’s achievement of Return on Invested Capital
during the Performance Period. The actual number of Performance Shares or amount
of cash to be paid to a Participant pursuant to an LTPP Award may range from 0%
to 200% of the Participant’s Target LTPP Award. The number of Performance Shares
(or amount of cash) settled (or paid) pursuant to the LTPP Award of any Covered
Employee shall not exceed either his or her Eligible LTPP Award or any limits
prescribed by the Omnibus Plan, including the Limitations set forth therein. In
applying such Limitations, compensation payable pursuant to any annual bonus
plan of the Company shall be considered prior to any payments of LTPP Awards,
and any compensation payable pursuant to LTPP Awards shall be considered prior
to any compensation payable pursuant to RSU Awards.

 

3



--------------------------------------------------------------------------------

3.3        Threshold Vesting. As a condition precedent to any portion of the
LTPP Award vesting, the LTPP Performance Goal adopted by the Committee must be
achieved and the Committee must certify to such achievement pursuant to Section
10.3 of the Omnibus Plan within 60 days following the end of the applicable
Performance Period. No LTPP Award shall be paid to any Covered Employee if the
LTPP Performance Goal is not achieved.

3.4        Settlement. Any LTPP Award made by the Committee shall be settled or
paid promptly following certification by the Committee of the LTPP Performance
Goal as provided in Section 3.3, but in no event after March 15 of the calendar
year following the calendar year in which the applicable Performance Period
ends.

3.5        Restrictions; Cash Dividend Equivalent Rights. Subject to Article V,
notwithstanding that the LTPP Performance Goal to which the Eligible LTPP Award
is subject hereunder may be satisfied by or prior to the end of the applicable
Performance Period, the Performance Shares (or cash) with respect thereto shall
not vest or otherwise become payable to a Participant, nor shall a Participant
have any of the rights of a shareholder of the Company with respect to any
Performance Shares, until the end of the Performance Period to which the LTPP
Award relates; provided, however, that Participants shall receive dividend
equivalent rights in respect of the Performance Shares covered by the LTPP Award
(if any) at the time of any payment of dividends to stockholders on Shares. The
Performance Shares covered by a Participant’s Eligible LTPP Award will be
credited with a cash amount equal to the amount that would be payable to the
Participant as a stockholder in respect of a number of Shares equal to the
number of Performance Shares covered by the Eligible LTPP Award outstanding and
unpaid as of the dividend record date. Each cash dividend equivalent right will
vest and be payable at the time and only to the extent the LTPP Award to which
it relates is paid, and only those cash dividend equivalent rights that relate
to Performance Shares covered by the earned LTPP Award shall be paid. No
dividend equivalent rights will accrue with respect to LTPP Awards denominated
in cash.

ARTICLE IV

RSU Awards

4.1        Eligibility. Participants eligible to receive an RSU Award shall be
those persons designated by the Committee during the first 90 days of the
Performance Period to which the RSU Award relates, or in the case of new hires
or those persons who may be promoted and are designated as Participants by the
Committee, at the time of hiring or promotion. No new Participants are eligible
after the third fiscal quarter of the Company’s 2017 fiscal year. The Company
will provide each Participant with an Award Notice, substantially in the form of
Exhibit B attached hereto, setting forth such Participant’s Target RSU Award.

4.2        Award Eligibility. If the TSR Performance Goal is achieved, each
Participant shall be eligible to receive his or her Eligible RSU Award. The
actual number of Shares payable to a Participant pursuant to his or her RSU
Award shall be determined by multiplying the Target RSU Award by a multiplier
established by the Committee, which multiplier shall be determined based on the
achievement of the Company’s Relative TSR during the applicable Performance
Period. The actual number of Shares payable pursuant to an RSU Award awarded to
a Participant hereunder may range from 75% to 125% of the Participant’s Target
RSU Award. The number of Shares under an RSU Award earned by any Covered
Employee shall not exceed either his or her Eligible RSU Award or any limits
prescribed by the Omnibus Plan, including the Limitations set forth therein;
provided, that in applying such Limitations, compensation payable pursuant to
any annual bonus plan of the Company shall be considered prior to any payments
of LTPP Awards, and any compensation payable pursuant to LTPP Awards shall be
considered prior to any compensation payable pursuant to RSU Awards.

 

4



--------------------------------------------------------------------------------

4.3        Threshold Vesting. As a condition precedent to any portion of the RSU
Award vesting, the TSR Performance Goal adopted by the Committee must be
achieved and the Committee must certify to such achievement pursuant to Section
10.3 of the Omnibus Plan within 60 days following the end of the applicable
Performance Period. No RSU Award shall be paid to any Covered Employee if the
TSR Performance Goal is not achieved.

4.4        Settlement. Settlement of vested RSU Awards shall be made by
delivering the applicable number of Shares to the Participants promptly
following the date of certification of achievement of the TSR Performance Goal
by the Committee as provided in Section 4.3; but in no event after March 15 of
the calendar year following the calendar year in which the applicable
Performance Period ends.

4.5        Restrictions; Cash Dividend Equivalent Rights. Subject to Article V,
notwithstanding that the TSR Performance Goal to which the Eligible RSU Award is
subject hereunder may be satisfied by or prior to the end of the Performance
Period, no RSU Award shall vest or otherwise become payable to a Participant
prior to the expiration of the applicable Performance Period, nor shall a
Participant have any of the rights of a shareholder of the Company with respect
to any RSU Award until the end of the applicable Performance Period; provided,
however, that Participants shall receive dividend equivalent rights in respect
of the Shares issued under the RSU Award at the time of any payment of dividends
to stockholders on Shares. The Shares subject to a Participant’s Eligible RSU
Award will be credited with a cash amount equal to the amount that would be
payable to the Participant as a stockholder in respect of a number of Shares
equal to the number of Shares covered by the Eligible RSU Award outstanding and
unpaid as of the dividend record date. Each cash dividend equivalent right will
vest and be payable at the time and only to the extent the RSU Award to which it
relates is paid, and only those cash dividend equivalent rights that relate to
Shares issued under the earned RSU Award shall be paid.

ARTICLE V

Additional Vesting Conditions

Applicable to LTPP Awards and RSU Awards

5.1        Service Requirements. In addition to the performance vesting
requirements set forth in this Program, but subject to the remaining provisions
of this Article V, the right of any Participant to receive settlement or payment
of an LTPP Award or an RSU Award granted hereunder shall become vested only if
he or she remains continuously employed by the Company or an Affiliate from the
grant date of the Award until the end of the applicable Performance Period.
Subject to Sections 5.2 to 5.5 hereof, if the service vesting requirements of
this Section 5.1 are not satisfied, all of the Shares (including any cash
dividend equivalent rights related thereto) or cash subject to LTPP Awards and
RSU Awards granted hereunder shall be immediately forfeited and the
Participant’s rights with respect thereto shall cease.

5.2        Accelerated Vesting During the Performance Period. If, prior to the
end of the Performance Period, a Participant’s employment is terminated because
of death, disability or Retirement, any LTPP Award or RSU Award of such
Participant shall be reduced pro rata to reflect only employment prior to that
termination. The reduced Award shall be based upon the number of calendar months
of employment from the beginning of the applicable Performance Period (or, if
later, the date of the Participant’s hire) until the date of such termination.
In the case of a Participant’s disability, the employment termination shall be
deemed to have occurred on the date the Committee determines that the disability
has occurred, pursuant to the Company’s then-effective group long-term
disability insurance benefit for officers. The Award shall otherwise be
determined and settled or paid (including any cash dividend equivalent rights
related thereto) on the same schedules set forth in Section 3.4 or Section 4.4,
as the case may be, including being conditioned upon the achievement of the
applicable Performance Goals.

5.3        Termination Following Performance Period. If a Participant ceases to
be employed by the Company (or any Affiliate) for any reason other than for
Cause following the close of the applicable Performance Period, the Participant
shall be entitled to payment or settlement of his or her LTPP Award and/or RSU
Award at the time and on the basis specified in Section 3.4 or Section 4.4, as
the case may be.

 

5



--------------------------------------------------------------------------------

5.4        Termination of Employment For Cause. If, prior to the date on which
any Award is finally paid or settled, a Participant’s employment is terminated
for Cause, all of the Participant’s rights to any Awards hereunder shall be
forfeited.

5.5        Effect of Change in Control.

(a)        LTPP Awards. In the event of a Change in Control prior to the end of
the Performance Period applicable to the LTPP Awards, (i) the LTPP Performance
Goal shall be deemed to have been met if the Company’s Operating Income from the
beginning of the Performance Period through the end of the fiscal month
preceding the Change in Control equals or exceeds 50% of the Company’s operating
income for the comparable portion of the two fiscal year period ending
immediately prior to the beginning of the Performance Period, and (ii) any LTPP
Award (including any cash dividend equivalent rights related thereto) earned by
reason of Section 5.5(a) shall be immediately payable in cash to Participants
upon the date of the Change in Control.

(b)        RSU Awards. In the event of a Change in Control prior to the end of
the Performance Period applicable to the RSU Awards, the Committee shall have
the discretion to (i) continue the Performance Period following the Change in
Control with such adjustments as the Committee deems appropriate pursuant to
Section 12.2 of the Plan; provided, that in the event a Participant’s employment
with the Company (or its Affiliate or successor) is terminated without Cause
within 24 months following the Change in Control, the Participant shall be
treated as if the Participant had remained employed throughout the entire
Performance Period for purposes of determining the vesting of the Participant’s
RSU Award, or (ii) end the Performance Period as of the date of the Change in
Control and settle the RSU Awards (including any cash dividend equivalent rights
related thereto) either at the Target RSU Awards or to such other extent as the
Committee determines in its discretion that the applicable performance criteria
have been met, if at all.

ARTICLE VI

Recoupment Policy

6.1        General Recoupment Policy. The Company is entitled to recover any
incentive compensation awarded or paid pursuant to this Program based on (i)
achievement of financial results that were subsequently the subject of a
restatement due to material noncompliance with any financial reporting
requirement under either GAAP or the federal securities laws, other than as a
result of changes to accounting rules and regulations, or (ii) a subsequent
finding that the financial information or other performance metrics not derived
from audited GAAP financial statements used by the Committee to determine the
amount of the incentive compensation were materially inaccurate, in each case
regardless of individual fault. The provisions of this Article VI shall apply to
any incentive compensation earned or paid to a Participant pursuant to this
Program, including compensation paid in Shares and any cash dividend equivalent
rights related thereto. Subsequent changes in status, including retirement or
termination of employment, do not affect the Company’s rights to recover
compensation under this policy.

6.2        Administration of Policy. The Committee will administer this policy
and exercise its discretion and business judgment in the fair application of
this policy based on the relevant facts and circumstances. More specifically,
the Committee shall use its reasonable best efforts to determine any appropriate
amounts to recoup, the officers from whom such amounts shall be recouped (which
need not be all officers who received the bonus compensation at issue) and the
timing and form of recoupment; provided, that only compensation paid or settled
within three years prior to the Committee taking action under this Article VI
shall be subject to recoupment; provided further, that any recoupment pursuant
to Section 6.1 shall not exceed the portion of any applicable bonus paid
hereunder that is in excess of the amount of performance-based or incentive
compensation that would have been paid or granted based on the actual, restated
financial statements or actual level of the applicable financial or performance
metrics as determined by the Committee.

 

6



--------------------------------------------------------------------------------

6.3        Setoff. For avoidance of doubt, the Company may set off the amounts
of any such required recoupment against any amounts otherwise owed by the
Company to a Participant, solely to the extent any such offset complies with the
requirements of Section 409A of the Code and the guidance issued thereunder.

6.4        Other Adjustments. If any restatement of the Company’s financial
results indicates that the Company should have made higher performance-based
payments than those actually made under the Program for a period affected by the
restatement, then the Committee shall have discretion, but not the obligation to
cause the Company to make appropriate incremental payments to affected
Participants then-currently employed by the Company. The Committee will
determine the amount, form and timing of any such incremental payments, which
shall be no more than the difference between the amount of performance-based
compensation that was paid or awarded and the amount that would have been paid
or granted based on the actual, restated financial statements.

ARTICLE VII

Miscellaneous

7.1        Restrictions on Transfer. No Award covered hereby may be sold,
assigned, transferred, encumbered, hypothecated or pledged by a Participant
except as provided in the Omnibus Plan or this Program.

7.2        Effect of Employment Agreement. If a Participant is employed pursuant
to an employment agreement with the Company (or an Affiliate), any provisions
thereof relating to the effect of a termination of the Participant’s employment
upon his or her rights with respect to the Awards covered hereby, including,
without limitation, any provisions regarding acceleration of vesting and/or
payment of the Awards in the event of termination of employment, shall be fully
applicable and supersede any provisions hereof with respect to the same subject
matter.

7.3        No Right of Employment. Nothing in this Program shall confer upon any
Participant any right to continue as an employee of the Company or an Affiliate
or interfere in any way with the right of the Company or an Affiliate to
terminate a Participant’s employment at any time or to change the terms and
conditions of such employment.

7.4        Governing Law. This Program and the Awards issued hereunder shall be
construed and enforced in accordance with the laws of the State of Tennessee,
without giving effect to the choice of law principles thereof.

7.5        Section 409A.

(a)        Notwithstanding the other provisions hereof, the Awards issued
hereunder are intended to comply with or be exempt from the requirements of
Section 409A of the Code, to the extent applicable, and this Program shall be
interpreted to avoid any penalty sanctions under Section 409A of the Code.
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A of the Code and, if
necessary, any such provision shall be deemed amended to comply with Section
409A of the Code and regulations thereunder. If any payment cannot be provided
or made at the time specified herein without incurring sanctions under Section
409A of the Code, then such payment shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed. Except to the extent
permitted under Section 409A of the Code, in no event may a Participant,
directly or indirectly, designate the calendar year of any payment under this
Award.

 

7



--------------------------------------------------------------------------------

(b)        Notwithstanding any provision to the contrary in this Program and to
the extent that Section 409A of the Code (including Section 409A(a)(2)(b) of the
Code) is applicable to this Program, if on the date of a Participant’s
termination of employment, he or she is a “specified employee” (as such term is
defined in Section 409A(a)(2)(B)(i) of the Code and its corresponding
regulations) as determined by the Board (or its delegate) in accordance with its
“specified employee” determination policy, then the amount of an Award that
constitutes deferred compensation subject to the requirements of Section 409A of
the Code that are payable within the six (6) month period following such
Participant’s separation from service shall be postponed for a period of six (6)
months following the “separation from service” with the Company (or any
successor thereto). Any payments delayed pursuant to this Section 7.5(b) will be
made in a lump sum on the Company’s first regularly scheduled payroll date that
follows such six (6) month period or, if earlier, the date of the Participant’s
death.

(c)        Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Program providing for the payment of “deferred compensation” (within the
meaning of Section 409A of the Code) upon or following a termination of
employment unless such termination is also a “separation from service” from the
Company within the meaning of Section 409A of the Code and Section 1.409A-1(h)
of the Treasury Regulations and, for purposes of any such provision of this
Program, references to a “separation,” “termination,” “termination of
employment” or like terms shall mean “separation from service.”

(d)        For the avoidance of doubt, any payment due pursuant to this Program
within a period following an applicable payment event, shall be made on a date
during such period as determined by the Company in its sole discretion.

 

8